     Case 1:19-cv-00126-SPW-TJC Document 65 Filed 10/09/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF MONTANA
                              BILLINGS DIVISION



 FENDER WEST CREDIT 1 REIT,                Cause No. l:I9-cv-00126-SPW-TJC
 L.L.C.,

                Plaintiff,

       -vs-

                                                          ORDER
 KHAN REAL ESTATE LLC,
 WESTERN INN MOTEL LLC,and
 CREDIBLY,

              Defendants.




     Pursuant to Fender West Credit 1 Reit, L.L.C's, Khan Real Estate LLC's and

Western Inn Motel LLC's Joint Motion to Dismiss with Prejudice(Doc.64), and for

good cause appearing,

     IT IS HEREBY ORDERED that the Parties' Joint Motion to Dismiss WITH

PREJUDICE is GRANTED.


      The Clerk ofCourt is directed to notify the parties ofthe making ofthis Order.

      DATED this                           202a|
                               of October, 2020.


                                          ^SUSAN p. WAITERS
                                            U.S. District Court Judge
